      Case 2:20-cv-00482-JAM-DB Document 18 Filed 07/26/21 Page 1 of 2


 1   LEADER-PICONE & YOUNG, LLP
     MALCOLM LEADER-PICONE (State Bar No. 104620)
 2   1970 BROADWAY, SUITE 1030
     OAKLAND, CA   94612
 3   TELEPHONE:    510-444-2404
     FACSIMILE:    510-444-1291
 4   EMAIL:        mlp@leader-picone.com
 5   KIM & ASSOCIATES
     JAMES J. KIM (State Bar No. 101809)
 6   1970 BROADWAY, SUITE 1030
     OAKLAND, CA 94612
 7   TELEPHONE: 510-444-0709
     FACSIMILE:     510-444-1291
 8   EMAIL:         jkim@roklaw.com
 9   Attorneys for Plaintiff
     NORLAN PRUDENTE
10

11
                                  UNITED STATES DISTRICT COURT
12
                                 EASTERN DISTRICT OF CALIFORNIA
13
                                      SACRAMENTO DIVISION
14

15   NORLAN PRUDENTE,                 )           Case No. 2:20-cv-00482-JAM-DB
                                      )
16   Plaintiff,                       )           Trial Date: March 14, 2022
17   vs.                              )           STIPULATION TO EXTEND EXPERT
                                      )           WITNESS DISCLOSURE DEADLINE
18   COUNTY OF SAN JOAQUIN; DOMINGO )             and ORDER.
     RAGASA, RN; and DOES ONE through )
19   TWENTY, inclusive,               )
                                      )
20   Defendants.                      )
21                                    )
                                      )
22                                    )
                                      )
23                                    )
                                      )
24

25                                          STIPULATION

26                 Plaintiff NORLAN PRUDENTE and defendants COUNTY OF SAN JOAQUIN and

27   DOMINGO RAGASA, RN stipulate and agree, through their respective counsel, as follows.

28


     STIPULATION EXTENDING DEADLINE                                            Case No. 20-3990 SK
                                                   -1-
      Case 2:20-cv-00482-JAM-DB Document 18 Filed 07/26/21 Page 2 of 2


 1
                    1.     In its September 22, 2020 Scheduling Order, the Court established the
 2
     Designation of Expert Witnesses as July 16, 2021. By Stipulation and Order that deadline was
 3
     extended to July 30, 2021.
 4
                    2.     Although plaintiff’s counsel have secured the services of an expert, that expert’s
 5
     schedule will not permit him to complete his Rule 26 report prior to the July 30, 2021 deadline.
 6
                    3.     Therefore, the parties jointly request that the Court extend the Designation of
 7
     Expert Witness deadline to August 16, 2021; and extend the Supplemental Disclosure of any rebuttal
 8
     experts deadline to August 30, 2021.
 9
                    SO STIPULATED.
10
     DATED: July 23, 2021.                        LEADER-PICONE & YOUNG, LLP
11

12                                                BY:
                                                    MALCOLM LEADER-PICONE
13                                                  Attorneys for Plaintiff
                                                    NORLAN PRUDENTE
14

15   DATED: July 23, 2021.                        RIGGIO MORDAUNT & KELLY
16
                                                  BY:__/s/ Lori A. Reihl______________
17                                                  LORI A. REIHL
                                                    Attorneys for Defendants
18                                                  COUNTY OF SAN JOAQUIN and
                                                    DOMINGO RAGASA, RN
19

20                                                  ORDER
21
                    Based upon the foregoing Stipulation of the parties, and for good cause appearing,
22
                    IT IS SO ORDERED.
23

24   DATED: July 23, 2021                          /s/ John A. Mendez
                                                   THE HONORABLE JOHN A. MENDEZ
25
                                                   UNITED STATES DISTRICT COURT JUDGE
26

27

28


     STIPULATION EXTENDING DEADLINE                                                   Case No. 20-3990 SK
                                                       -2-
